Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application is being examined under the pre-AIA  first to invent provisions. 	

Terminal Disclaimer
 	The terminal disclaimer filed on 1/12/22, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,322,024, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
	Claims 1-3, 5-10, 12-13, 15-22, and 24 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Arai (US 6559234) and Regnier (US 6455161).  	As to independent claims 1, 9, and 19, Regnier teaches multilayer, amorphous, non-chlorinated, barrier films, which can be used in an ostomy pouch (ostomy bag Col.3,ll.54), and where the films can be sealed to form a bag Col.15,ll.46-47; Col.16,ll.2).  Regnier also teaches that the barrier films can form a multilayer film structure Col.3,ll.16 including an outer layer Col.7,ll.54-62.	Arai teaches a composite multi-layer film Col.26,ll.66 comprising SIS triblock copolymer Col.29,ll.27, that can be formed as a cross-polymerization product with a foaming agent to include a foamed material Col.34,ll.64-65, Col.36,ll.51-52; and sound insulating Col.6,ll.34.	However, as to independent claims 1, 9, and 19, Regnier and/or Arai fail to teach or fairly suggest wherein:
 	(claims 1,9, and 19) the sound insulating ostomy pouch has outer/first and body side/second walls sealed along their peripheries and formed of a composite film, with the outer layer being a foam layer that is a skin contact layer configured to provide comfort and softness characteristics that are comparable to a nonwoven comfort layer; and/or 	(claims 9 and 19) at least one of the ostomy pouch walls is formed of a composite film including at least one foam layer comprising a vinyl-rich triblock copolymer having a tangent delta peak temperature of greater than about -20 degree C. 	As to independent claims 9 and 19, as presented on pages 6-8 and 11 of the 1/12/22 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the films of Regnier and/or Arai to provide (where claim 19 was rejected under 102(b) over Arai; and claim 9 was rejected under 103 over Regnier in view of Arai): a sound insulating ostomy pouch with the outer layer formed of a composite film including at least one foam layer comprising a vinyl-rich triblock copolymer having a tangent delta peak temperature of greater than about -20 degree C (as shown in Exhibit A of Applicants’ 1/12/22 Response, as further discussed at p.7 of Applicants’ 1/12/22 Response).  	This is because Arai and/or Regnier teach that the SIS triblock comprises a polyisoprene block from a 1,4 addition polymerization of an isoprene monomer that results in a tangent delta peak temperature of significantly less than about -20 degrees C (as claimed), e.g., where such SIS triblock copolymers have a tangent delta peak temperature of -50 degrees C (e.g., Kraton D-1160, as presented by Applicants’ Exhibit B, cited at page 7, last full paragraph, of Applicants’ 1/12/22 Response).   	Applicants also cite (pp.7-8) the BPAI decision in parent application 13/835499, which held that neither Arai nor Regnier teach or suggest an ostomy pouch foam layer formed of a vinyl-bond rich triblock copolymer (BPAI Decision, Appeal 2018-As to independent claim 1, as presented on pages 8-10 of the 1/12/22 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the films of Regnier and/or Arai to provide (as rejected under 103 over Regnier in view of Arai): an ostomy pouch having outer/first and body side/second walls sealed along their peripheries and formed of a composite film, with the outer layer being a foam layer that is a skin contact layer configured to provide comfort and softness characteristics that are comparable to a nonwoven comfort layer.  This is because (pp. 9-10) Regnier and/or Arai fail to teach these limitations, and where the claimed ostomy pouch provides unexpected results as overcoming the prior art problems and challenges of providing comfort layers using non-woven triblock layers, e.g., where the thickness variations are greater in non-woven films, making foaming and sealing of the films for form ostomy pouches very difficult and/or cost-prohibitive, as well as losing liquid impermeability resulting in leaking films and pouches (cited to para. [0004]-[0005] of Applicants’ specification, and where Applicants overcame these problems by providing a composite film without these problems, as presented at [0026] of Applicants’ specification (as discussed at pp.9-10 of the 1/12/22 response). Regnier and/or Aria thus fails to teach or fairly suggest such limitations (as further presented on p.10 of Applicants’ 1/12/22 response) and does not provide any motivation to do so.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781